Case 3:18-cv-05275-RBL Document 144-10 Filed 06/26/20 Page 1 of 4




                     Exhibit 6
         Case 3:18-cv-05275-RBL Document 144-10 Filed 06/26/20 Page 2 of 4




 1                                                       The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9        SHERYL FIFE, individually and on           No. 2:18-cv-00565-RBL
          behalf of all others similarly situated,
10
                                  Plaintiff,
11
          v.
12
          SCIENTIFIC GAMES CORP., a Nevada
13        corporation,

14                                Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                          T OUSLEY BRAIN STEPHENS PLLC
     DECLARATION OF LAURA PERKINSON                           1700 Seventh Avenue, Suite 2200
                                                               Seattle, Washington 98101-4416
                                                           Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05275-RBL Document 144-10 Filed 06/26/20 Page 3 of 4




 1                          DECLARATION OF LAURA PERKINSON

 2   I, Laura Perkinson, pursuant to 28 U.S.C. § 1746, declare as follows:

 3            1.     I downloaded Jackpot Party Casino because of my disability. I was disabled in an

 4   accident in the early 90s. It is very depressing to not be able to do what you have always done

 5   in the past and not be able to run or walk well at all. I turned to friends on the computer and

 6   they led me to games of a different kind. Soon, I started to get emails and letters from online

 7   casinos. At first, I did not follow up, but they kept giving me more and more great offers. I

 8   started playing many games including Jackpot Party Casino. Before I knew it, I found myself

 9   playing and paying way more than I should have.

10            2.     At first, I played for only maybe an hour at a time or when I had any down time at

11   all. When I lost my husband, I spent a lot more time playing these games, sometimes 4 to 5 hours

12   a day.

13            3.     Overall, I believe that I have spent between $10,000-$20,000 playing Jackpot

14   Party Casino.

15            4.     I was addicted to Jackpot Party Casino and I hate that. Having very little to do

16   every day and getting such amazing offers makes you think you might actually win something.

17   Yet, you don’t. I didn’t even realize they fix the games. If you ever get to a high amount such as

18   a billion, you will lose until you have to buy. If you don’t buy you won’t have enough coins to

19   play longer than 10 minutes. At that point, they start bombarding you with offers that sound

20   great. Even then if you buy in, you may have to do so 3 or 4 times before they make it so you can

21   win. I was stupid enough to keep on playing. This kind of loss put a huge strain on my ability to

22   even buy food since I had spent money on a stupid game.

23            5.     I believe Jackpot Party Casino had been taking advantage of my addiction. Each

24   day you get a small amount of free coins just to get you going and sucked in for the day. Those

25   coins don’t last long so you end up buying more in order to keep playing. Once you get down to

26   a lower amount of coins they will instantly start flashing deals onto your screen. Instead of

27   paying $49.99, you can get the same amount of coins for just $29.99. A lot of these are deals that

                                                                      T OUSLEY BRAIN STEPHENS PLLC
      DECLARATION OF LAURA PERKINSON                                      1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05275-RBL Document 144-10 Filed 06/26/20 Page 4 of 4




 1   you can’t resist at all. When I would get an email with some kind of offer, I would go play it,

 2   each and every time. Just as I was going to lose all the coins they gave me, I would almost win a

 3   big amount, which was enough to get me to pay more money.

 4          6.        This game hurt me and the worst part was that when my husband was alive, he

 5   would say, “You’re not spending money on there are you?” and I lied. I hate that I have to live

 6   with that now.

 7
            I declare under penalty of perjury that the above and foregoing is true and correct.
 8

 9

10   Executed on this ____ day of March at ___________, _______________.

11

12

13
                                                  LAURA PERKINSON
14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                     T OUSLEY BRAIN STEPHENS PLLC
      DECLARATION OF LAURA PERKINSON                                     1700 Seventh Avenue, Suite 2200
                                                                          Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
